EXHIBIT 10.83

 

THIRD AMENDMENT

TO THE

GALEY & LORD RETIREMENT SAVINGS PLAN (401(k))

 

WHEREAS, Galey & Lord, Inc. (the “Company”) maintains The Galey & Lord
Retirement Savings Plan (401(k)), most recently amended and restated as of
January 1, 2000 (the “Plan”).

 

WHEREAS, the Employer is obligated to amend the Plan in accordance with the
Community Renewal Tax Relief Act of 2000; and

 

WHEREAS, the Company wishes to amend the Plan in accordance with the Model
Amendment as set forth in Revenue Procedure 2002-29.

 

NOW, THEREFORE, the Plan is amended as follows:

 

I. The Plan is hereby amended by adding Addendum A (as attached hereto)
immediately following the last page of the Plan.

 

II. The definition of “Compensation” in Section 1.7 is amended by adding
following sentence to the definition to read as follows:

 

Effective for Plan Years beginning after December 31, 2000, “Compensation,” as
defined above, and for purposes of Code Section 415 limits on Plan benefits and
contributions, shall also include any amount which is contributed by the
Employer pursuant to a salary reduction agreement and which is not included in
gross income of the Employee under Section 132(f) of the Code.

 

III. Effective for limitation years ending after December 31, 2001, the last
sentence of Section 7.3 of the Plan is amended in its entirety to read as
follows:

 

The definition of eligible retirement Plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
§414(p).

 

IV. Unless otherwise amended herein, the provisions of the Plan are hereby
ratified and confirmed.

 

THIS AMENDMENT IS EXECUTED this 12th day of December, 2002.

 

GALEY & LORD, INC.

By:

 

/s/    Leonard F. Ferro

   

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

ADDENDUM A

MINIMUM REQUIRED DISTRIBUTIONS

 

(Model Amendment as set forth in Revenue Procedure 2002-29)

 

Section 1. General Rules

 

1.1. Effective Date. The provisions of this Addendum will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 

1.2. Precedence. The requirements of this Addendum will take precedence over any
inconsistent provisions of the Plan.

 

1.3. Requirements of Treasury Regulations Incorporated. All distributions
required under this Addendum will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Code.

 

1.4. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Addendum, distributions may be made under a designation made before January
1, 1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the Plan that relate to section
242(b)(2) of TEFRA.]

 

Section 2. Time and Manner of Distribution.

 

2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s “required beginning date”.

 

2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

 

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2, other than
subsection (a), will apply as if the surviving spouse were the Participant.

 

For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the Participant’s required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the

 

Addendum A – Page 1 of 4 (PN014)



--------------------------------------------------------------------------------

 

Participant before the Participant’s required beginning date (or to the
Participant’s surviving spouse before the date distributions are required to
begin to the surviving spouse under section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.

 

2.3. Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year, distributions will be made in accordance with Sections 3 and 4 of this
Addendum. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of section 401(a)(9) of the Code and the
Treasury regulations.

 

Section 3. Required Minimum Distributions During Participant’s Lifetime.

 

3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(a) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(b) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

 

Section 4. Required Minimum Distributions After Participant’s Death.

 

4.1. Death On or After Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving

 

Addendum A – Page 2 of 4 (PN014)



--------------------------------------------------------------------------------

 

spouse is calculated using the age of the surviving spouse as of the spouse’s
birthday in the calendar year of the spouse’s death, reduced by one for each
subsequent calendar year.

 

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

4.2. Death Before Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. Except as provided in the
adoption agreement, if the Participant dies before the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in section 4.1.

 

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under section 2.2(a), this section 4.2 will apply
as if the surviving spouse were the Participant.

 

Section 5. Definitions.

 

5.1. Designated beneficiary. The individual who is designated as the beneficiary
under Section 1.4 of the Plan and is the designated beneficiary under Section
401a)(9) of the and Section 1.401(a)(9)-1, Q&A-4, of the Treasury regulations.

 

5.2. Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 2.2. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

Addendum A – Page 3 of 4 (PN014)



--------------------------------------------------------------------------------

 

5.3. Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

5.4. Participant’s account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

5.5. Required beginning date. A Participant’s “required beginning date” means
the following:

 

(a) for a Participant who is not a “five percent owner”, April 1 of the calendar
year following the calendar year in which occurs the later of the Participant’s
(i) attainment of age 70½ or (ii) the date on which the Participant actually
retires.

 

(b) for a Participant who is a “five percent owner”, April 1 of the calendar
year following the calendar year in which the Participant attains age 70½.

 

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code Section
416, but without regard to whether the Plan is top-heavy, for the Plan Year
ending with or within the calendar year in which the Participant attains age 70½
. The Required Beginning Date of a Participant who is a “five percent owner”
hereunder shall not be redetermined if the Participant ceases to be a five
percent owner as defined in Code Section 416(i) with respect to any subsequent
Plan Year.

 

Section 6. Elections.

 

6.1. Election to Allow Participants or Beneficiaries to Elect 5-Year Rule.
Participants or beneficiaries may elect on an individual basis whether the
5-year rule or the life expectancy rule in Sections 2.2 and 4.2 of this Addendum
A applies to distributions after the death of a Participant who has a designated
beneficiary. The election must be made no later than the earlier of September 30
of the calendar year in which distribution would be required to begin under
Section 2.2 of this Addendum A, or by September 30 of the calendar year which
contains the fifth anniversary of the Participant’s (or, if applicable,
surviving spouse’s) death. If neither the Participant nor beneficiary makes an
election under this paragraph, distributions will be made in accordance with
Sections 2.2 and 4.2 of this Addendum A. The 5-year rule provides that the
Participant’s entire interest will be distributed to the designated beneficiary
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

6.2. Election to Allow Designated Beneficiary Receiving Distributions Under
5-Year Rule to Elect Life Expectancy Distributions. A designated beneficiary who
is receiving payments under the 5-year rule may make a new election to receive
payments under the life expectancy rule until December 31, 2003, provided that
all amounts that would have been required to be distributed under the life
expectancy rule for all distribution calendar years before 2004 are distributed
by the earlier of December 31, 2003 or the end of the 5-year period.

 

Addendum A – Page 4 of 4 (PN014)